DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 5/13/2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/4/2021 and 7/7/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 4 appears to depict landing gear 17 as being located behind landing gear 16, which contradicts the layout as shown in Figure 4 where landing gear 16 and landing gear 17 are positioned side-by-side.  Originally, this was to be interpreted as an error, and the Examiner intended to object to Figure 4, such that “landing gear 16” should be re-labeled as “landing gear 18”. 
However, according to paragraph [0031] of the instant specification, plug 13 is only located at landing gear 16 and landing gear 17, therefore it appears that Figure 4 has simply been referenced from an ambiguous angle, in that landing gear 16 appears to be located in front of landing gear 17.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0027] currently recites: “As shown in Figure 5, The wheel 21…” which should be updated to “As shown in Figure 5, the wheel 21…”
Appropriate correction is required.

Claim Objections
Claims 1-8, 10-13, 16-17, and 19-20 are objected to because of the following informalities:  
Claim 1 recites “…before said aircraft rotates…” to which the Examiner encourages the Applicant to amend to emphasize what component of the aircraft is rotating, otherwise the claim appears to focus on the entire aircraft rotating.
All dependent claims are objected to, with claim 2 to be used as an example: “A ground power system according to Claim…” should be updated to read “ [ [ A ] ] The ground power system according to claim 
Claim 4 recites "…said aircraft's main landing gear wheels…" and then later in the claim "…said aircraft's wheels…" which the Examiner recommends updating to read consistently throughout the claims.  Claim 4 is dependent upon claim 1, which recites “…an aircraft wheel…”, therefore the Examiner recommends updating claim 4 to read "…said aircraft's wheels…" in both locations of the claim.
Claim 6 recites “…said motor…” where claim 1 in which it depends upon states “…an electric motor…”.  The Examiner recommends updating claim 6 to read “…said electric motor…” for consistency.
Claim 9 recites “…an aircraft wheel…” and then dependent claim 10 recites “…an existing aircraft wheel…” to which the Examiner recommends updating claim 10 to read “…the aircraft wheel…”.
Claim 12 recites the analogous in the claim 4 and is thus objected to for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "…the battery power…" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "…said battery…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…the hub…" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…the landing gear…" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "…the power supply…" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "…the aircraft wheel…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "…the runway…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “…a power distribution assembly in electrical connection with an electric drive means mounted to power an aircraft landing gear drive wheel…” which is unclear to the Examiner.  The “…electric drive means…” is “…mounted…” to something, but is not explicitly stated in the claim as currently written.
Claim 16 recites “…before rotation and takeoff…” which is unclear to the Examiner.  The “…rotation…” may refer to a rotating tire of the aircraft, a rotating impeller of the aircraft, a rotating taxi motor rotor of the aircraft, a rotating turbine of the aircraft, etc., and is therefore unclear as currently written, since these may all have distinct starting times.
Claim 18 is also rejected for similar reasons as stated above in claim 16, with respect to the phrase “…before rotation and takeoff…”.
The term “…behind…” in claim 5 is a relative term which renders the claim indefinite. The term “behind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The concept of “behind” depends strictly upon the direction of a viewing angle.  If viewed from the rear, such as the direction in which the autonomous vehicle battery carrier is described as approaching the aircraft, the “…magnetic plug…behind the main landing gear…” would be located closer to the front of the aircraft.  Likewise, if viewed from the front of the aircraft, the “…magnetic plug…behind the main landing gear…” would be located closer to the rear of the aircraft.
The term “…substantially completely…” in claim 9 is a relative term which renders the claim indefinite. The term “…substantially completely…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “…substantially completely…” is a contradictory description of how much of a wheel and motor assembly is to be contained within a wheel well space.  The term “completely” leads one to believe that all of the wheel and motor assembly is to be contained within the wheel well space, however, “substantially” invokes some doubt that not all of the assembly is contained.  Does the Applicant intend to state that wires or various connecting cables may protrude from the top of the wheel well, or that the assembly is contained from below and the sides, but is exposed on the top part? The relative term “substantially” invokes confusion upon reviewing the claim.
Claim 13 is also rejected for similar reasons as stated above in claim 5, with respect to the relative term “behind”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a battery or power source configured to provide “…battery power from said autonomous vehicle…” such as depicted in Figure 1. 
Claims 2-7 are also rejected since the claims are dependent on previously rejected claim 1.
Claims 10-13 are also rejected since the claims are dependent on previously rejected claim 9.
Claims 16-17 are also rejected since the claims are dependent on previously rejected claim 15.
Claims 19-20 are also rejected since the claims are dependent on previously rejected claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheaume et al. (US-2017/0267377; hereinafter Rheaume).
Regarding claim 14, Rheaume discloses an electric power connector assembly designed to provide a supply of electric power from a source of electric power located externally of an aircraft to an electric drive means mounted to power an aircraft landing gear drive wheel to move the aircraft on the ground (see Rheaume at least Abs), comprising: 
a power distribution assembly in electrical connection with an electric drive means mounted to power an aircraft landing gear drive wheel and drive said aircraft on the ground (see Rheaume at least [0011]-[0015]); 
an electric connector element in electric connection between said power distribution assembly and a source of electric power external to said aircraft, wherein said source of electric power is housed in an autonomous vehicle capable of automatically following said aircraft (see Rheaume at least Fig 1, Fig 2, [0015], [0024], and [0029]-[0030]; auxiliary power system of taxi tug 10; connectors 116 and 118; movable arm 132; sensors and control module for autonomous navigation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al. (US-2017/0267377; hereinafter Rheaume) in view of Cros et al. (US-2010/0206980; hereinafter Cros).
Regarding claim 1, Rheaume discloses a ground power system for supplying electrical power to an aircraft on the ground (see Rheaume at least Abs), the ground power system comprising: 
an aircraft wheel on an aircraft (see Rheaume at least [0014]);
…
an autonomous vehicle battery carrier releasably connected to said aircraft through an articulating robotic arm to power said electric motor and to move said aircraft on the ground to support aircraft taxiing and preparation for takeoff using the battery power from said autonomous vehicle (Rheaume at least [0011]-[0015], [0019], [0025], and [0029]-[0030] where autonomous taxi tug 10 is connected to an aircraft via arm 132, to provide power to the aircraft from energy storage system 90 of the taxi tug); and 
a command system that releases said autonomous vehicle battery carrier during takeoff but before said aircraft rotates (see Rheaume at least [0025]-[0027] and [0029]-[0030]).
However, Rheaume does not explicitly disclose the following:
…an electric motor connected to said aircraft wheel to drive said aircraft wheel…
Cros, in the same field of endeavor, teaches the following:
…an electric motor connected to said aircraft wheel to drive said aircraft wheel (see Cros at least [0007]-[0010] and [0038])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft wheel as disclosed by Rheaume with an electric motor such as taught by Cros to allow for self-propelled taxiing of the aircraft (see Cros at least [0002]).
Regarding claim 2, Rheaume in view of Cros teach a ground power system according to Claim 1 wherein said electric motor is configured to fit substantially in an existing aircraft wheel without changing existing landing gear components, including tires, piston, and axle (see Cros at least [0035]-[0036] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wheel motor such as taught by Rheaume in view of Cros with a compact configuration such as taught by Cros to allow for an undercarriage to be stored in the underbelly of an aircraft’s fuselage (see Cros at least [0003]-[0004] and [0013]).
Regarding claim 4, Rheaume in view of Cros teach a ground power system according to Claim 1 wherein said autonomous vehicle battery carrier further comprises: 
environmental sensors to perceive vehicle surroundings (see Rheaume at least [0029]-[0030]); 
advanced control systems to interpret sensory information from said sensors and identify aircraft locations and appropriate navigation paths (see Rheaume at least [0029]-[0030]); and 
said advanced control systems being programmed to direct said autonomous vehicle battery carrier to follow said aircraft's main landing gear wheels at a distance sufficiently far to avoid interference or collision with said aircraft's wheels or landing gear, but sufficiently close to charge said electric motor (see Rheaume at least [0029]-[0030]).
Regarding claim 6, Rheaume in view of Cros teach a ground power system according to Claim 1 wherein said motor is between 50 and 500 kW capacity (see Cros at least [0036] and [0038] which details a motor capable of capacity adjustments; additionally, gearing is provided to balance the torque to speed ratio, as needed; one of ordinary skill in the art would understand that most motors provided on an aircraft’s wheel for taxiing purposes would fall within the range of 50kW-500kW).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aircraft as taught by Rheaume in view of Cros with a motor of appropriate capacity such as taught by Cros to allow for enough power to taxi an entire aircraft, whilst still being able to fit the configuration of a wheel and wheel well (see Cros at least [0014]-[0015]).
Regarding claim 7, Rheaume in view of Cros teach a ground power system according to Claim 1 wherein said electric motor is an induction motor (see Cros at least [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aircraft as taught by Rheaume in view of Cros with an induction motor such as taught by Cros to allow for the aircraft to taxi under its own power, without the need for an assistance vehicle (see Cros at least [0002]).
Regarding claim 8, Rheaume in view of Cros teach a ground power system according to Claim 1 wherein said battery provides sufficient power to electrically heat wires on said aircraft for anti-icing said aircraft (see Rheaume at least [0018]).
Regarding claim 9, Rheaume discloses a ground power system for driving an aircraft wheel on the ground (see Rheaume at least Abs) comprising: 
…
… 
an autonomous vehicle battery carrier connected to the power supply of said aircraft via an articulating robotic arm capable of automated connection and disconnection to and from said aircraft (see Rheaume at least [0011]-[0015], [0019], [0025], and [0029] where autonomous taxi tug 10 is autonomously connected to an aircraft via arm 132 to provide power to the aircraft); and
said autonomous vehicle battery carrier having sufficient power to drive said wheel and thereby drive said aircraft during ground movement of said aircraft (see Rheaume at least [0011]-[0015]).
However, Rheaume does not explicitly disclose the following:
…an aircraft wheel on an aircraft and a motor assembly in the hub of said aircraft wheel for driving said aircraft wheel…
…said wheel and motor assembly being configured to fit substantially completely within existing wheel well space of said aircraft and with the remainder of the landing gear in said aircraft…
Cros, in the same field of endeavor, teaches the following:
…an aircraft wheel on an aircraft and a motor assembly in the hub of said aircraft wheel for driving said aircraft wheel (see Cros at least Fig 3, [0033], [0039], and [0041])…
…said wheel and motor assembly being configured to fit substantially completely within existing wheel well space of said aircraft and with the remainder of the landing gear in said aircraft (see Cros at least Fig 3, [0033], [0039], and [0041])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Rheaume with a wheel and electric motor capable of being stored in a fuselage’s wheel well such as taught by Cros to allow for self-propelled taxiing of the aircraft provided in a convenient configuration (see Cros at least [0002]-[0003]).
Regarding claim 10, Rheaume in view of Cros teach a ground power system according to Claim 9 wherein said motor assembly is configured to fit substantially in an existing aircraft wheel without changing existing landing gear components, including tires, piston, and axle (see Cros at least [0035]-[0036] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wheel motor such as taught by Rheaume in view of Cros with a compact configuration such as taught by Cros to allow for an undercarriage to be stored in the underbelly of an aircraft’s fuselage (see Cros at least [0003]-[0004] and [0013]).
Regarding claim 12, Rheaume in view of Cros teach a ground power system according to Claim 9 wherein said autonomous vehicle battery carrier further comprises: 
environmental sensors to perceive vehicle surroundings (see Rheaume at least [0029]-[0030]); 
advanced control systems to interpret the sensory information from said sensors and identify aircraft locations and appropriate navigation paths (see Rheaume at least [0029]-[0030]); and 
said advanced control systems being programmed to direct said autonomous vehicle battery carrier to follow said aircraft's main landing gear wheels at a distance sufficiently far to avoid interference or collision with said aircraft's wheels or landing gear, but sufficiently close to charge said electric motor (see Rheaume at least [0029]-[0030]). 
Regarding claim 15, Rheaume discloses a method of aircraft ground travel using electric power instead of the aircraft's flight engines (see Rheaume at least Abs) comprising: 
connecting a battery housed in an autonomous vehicle battery carrier by an automated articulating robotic arm (see Rheaume at least [0015], [0019], [0024]-[0025], and [0029]) to … the aircraft for driving the aircraft wheel and thereby driving the aircraft on the ground after the aircraft has landed on the runway and before takeoff (see Rheaume at least [0011], [0014], and [0026]-[0027]).
However, Rheaume does not explicitly disclose the following:
…a motor assembly on a wheel of the aircraft…
Cros, in the same field of endeavor, teaches the following:
…a motor assembly on a wheel of the aircraft (see Cros at least [0007]-[0010] and [0038])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Rheaume with a wheel and electric motor such as taught by Cros to allow for self-propelled taxiing of the aircraft (see Cros at least [0002]).
Regarding claim 16, Rheaume in view of Cros teach a method of aircraft ground travel according to Claim 15 further comprising disconnecting the battery from the motor assembly via the automatic articulating robotic arm before rotation and takeoff (see Rheaume at least [0026]).
Regarding claim 17, Rheaume in view of Cros teach a method of aircraft ground travel according to Claim 15 further comprising directing the autonomous vehicle battery carrier to trail the aircraft on the ground (see Rheaume at least [0029]-[0030]).
Regarding claim 18, Rheaume discloses a method of aircraft ground travel using electric power instead of the aircraft's flight engines (see Rheaume at least Abs) comprising: 
connecting an autonomous vehicle battery carrier by an automated articulating robotic arm to … an aircraft (see Rheaume at least [0011]-[0015] and [0029]); 
powering the motor assembly with the autonomous vehicle battery carrier during taxiing and takeoff to drive the aircraft wheel without drawing on-board power from the aircraft (see Rheaume at least [0025]-[0027]), and 
disconnecting the motor assembly from the autonomous vehicle battery carrier by disconnecting the automatic articulating robotic arm before rotation and takeoff (see Rheaume at least [0026]).
However, Rheaume does not explicitly disclose the following:
…a motor assembly on a wheel of aircraft…
Cros, in the same field of endeavor, teaches the following:
…a motor assembly on a wheel of the aircraft (see Cros at least [0007]-[0010] and [0038])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Rheaume with a wheel and electric motor such as taught by Cros to allow for self-propelled taxiing of the aircraft (see Cros at least [0002]).
Regarding claim 19, Rheaume in view of Cros teach a method of aircraft ground travel according to Claim 18 further comprising directing the autonomous vehicle battery carrier to trail the aircraft on the ground (see Rheaume at least [0029]-[0030]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume in view of Cros, and further in view of Cox et al. (US-2019/0217947; hereinafter Cox).
Regarding claim 3, Rheaume in view of Cros teach a ground power system according to Claim 1.  However, neither Rheaume nor Cros explicitly disclose or teach a cockpit interface for activating said electric motor when activation of said electric motor is indicated to be safe.
Cox, in the same field of endeavor, teaches a cockpit interface for activating said electric motor when activation of said electric motor is indicated to be safe (see Cox at least [0022], [0029], and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as disclosed by Rheaume in view of Cros with an interface such as taught by Cox to provide a hands free and safe option for taxiing and aircraft around an airport (see Cox at least [0004]-[0005]).
Regarding claim 11, Rheaume in view of Cros teach a ground power system according to Claim 9.  However, neither Rheaume nor Cros explicitly disclose or teach a cockpit interface for activating said motor assembly when activation of said motor assembly is indicated to be safe.
Cox, in the same field of endeavor, teaches a cockpit interface for activating said motor assembly when activation of said motor assembly is indicated to be safe (see Cox at least [0022], [0029], and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as disclosed by Rheaume in view of Cros with an interface such as taught by Cox to provide a hands free and safe option for taxiing and aircraft around an airport (see Cox at least [0004]-[0005]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume in view of Cros, and further in view of Davis et al. (US-2019/0100108; hereinafter Davis).
Regarding claim 5, Rheaume in view of Cros teach a ground power system according to Claim 1 wherein said articulating robotic arm connects to … the bottom of the aircraft fuselage behind the main landing gear (see Rheaume at least [0014] which describes an articulating robot arm engaging with an aircraft’s fuselage at a location proximate to the aircraft’s main landing gear).
However, neither Rheaume nor Cros explicitly disclose or teach the following:
…connects to a magnetic plug on the bottom of the aircraft…
Davis, in the same field of endeavor, teaches the following:
…connects to a magnetic plug on the bottom of the aircraft (see Davis at least [0042])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulating robotic arm as taught by Rheaume in view of Cros with a terminal which magnetically connects to an aerial vehicle to transfer electricity such as taught by Davis to securely couple an aerial vehicle and a means of electricity transfer (see Davis at least [0006]).
Regarding claim 13, Rheaume in view of Cros teach a ground power system according to Claim 9 wherein said articulating robotic arm connects to … the bottom of the aircraft fuselage behind the main landing gear (see Rheaume at least [0014] which describes an articulating robot arm engaging with an aircraft’s fuselage at a location proximate to the aircraft’s main landing gear).
However, neither Rheaume nor Cros explicitly disclose or teach the following:
…connects to a magnetic plug on the bottom of the aircraft…
Davis, in the same field of endeavor, teaches the following:
…connects to a magnetic plug on the bottom of the aircraft (see Davis at least [0042])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulating robotic arm as taught by Rheaume in view of Cros with a terminal which magnetically connects to an aerial vehicle to transfer electricity such as taught by Davis to securely couple an aerial vehicle and a means of electricity transfer (see Davis at least [0006]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rheaume in view of Cros, and further in view of Morioka et al. (US-2018/0370619; hereinafter Morioka).
Regarding claim 20, Rheaume in view of Cros teach a method of aircraft ground travel according to Claim 18.  However, neither Rheaume nor Cros explicitly disclose or teach the motor assembly provides regenerative braking during aircraft landing sufficient to meet normal braking requirements.
Morioka, in the same field of endeavor, teaches the motor assembly provides regenerative braking during aircraft landing sufficient to meet normal braking requirements (see Morioka at least [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor assembly as taught by Rheaume in view of Cros with regenerative braking capabilities such as taught by Morioka to provide an efficient source of energy to an aircraft during a braking scenario (see Morioka at least [0002]-[0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US-2016/0159497) teaches aircraft taxiing by way of connection to an external power source, such as an autonomously controlled vehicle.
Himmelmann (US-2015/0283908) teaches aircraft taxiing which utilize onboard power, such as motorized landing gear wheels, the onboard power being separate from the main engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662